09/02/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0243



                                 No. DA 20-0243


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

BRANDON LEE CRAFT,

             Defendant and Appellant.


                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including October 4, 2022, within which to prepare, file, and serve the State’s

response brief.




TKP                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                         September 2 2022